This is a bill of complaint to correct error in the description of land in a deed and to quiet title thereto. In April, 1902, G. R. Traylor and his wife, T. A. Traylor, executed deed to complainants to a certain tract of land, describing it as being in S.E. 1/4 of S.E. 1/4 of section 32, township 5, range 8, in De Kalb county, when in fact it was in the S.E. 1/4 of N.E. 1/4 of said section 32.
The defendants file answer and cross-bill, and seek thereby to also correct error in *Page 285 
said deed, and have inserted therein the following:
"That the property should revert back to the grantors when it ceased to be used for school purposes; that the deed was executed in blank, with the understanding that it should be so inserted."
The answer of the defendants and all the testimony clearly show that complainants are entitled to relief prayed for in their bill. Fields v. Clayton, 117 Ala. 538, 23 So. 530, 67 Am. St. Rep. 189; Houston v. Faul, 86 Ala. 232, 5 So. 433.
The evidence does not sustain the contention of the defendants in the cross-bill, and the burden is on them in that issue.
The court below properly granted the relief prayed for in the bill of complaint, and ordered the cross-bill dismissed. This decree is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.